       Case 2:20-cv-01819-JCM-BNW Document 1-2 Filed 09/30/20 Page 1 of 4




                                   KOVAR

                                      V.

GMRI, INC, d/b/a THE OLIVE GARDEN ITALIAN RESTAURANTS

                         CASE NO. A-20-820490-C



                   NOTICE OF REMOVAL OF ACTION
                   UNDER 28 U.S.C. § 1441 (DIVERSITY)

                                 Exhibit B
                       State Court Notice of Removal

4843-2795-7197.1
                        Case 2:20-cv-01819-JCM-BNW Document 1-2 Filed 09/30/20 Page 2 of 4




                    1 NOTC
                      JOSH COLE AICKLEN
                    2 Nevada Bar No. 007254
                      Josh.aicklen@lewisbrisbois.com
                    3 PAUL A. SHPIRT
                      Nevada Bar No. 10441
                    4 Paul.shpirt@lewisbrisbois.com
                      JENNIFER R. LANAHAN
                    5 Nevada Bar No. 14561
                      Jennifer.lanahan@lewisbrisbois.com
                    6 LEWIS BRISBOIS BISGAARD & SMITH LLP
                      6385 S. Rainbow Boulevard, Suite 600
                    7 Las Vegas, Nevada 89118
                      702.893.3383
                    8 FAX: 702.893.3789
                      Attorneys for Defendant GMRI, INC. d/b/a
                    9 THE OLIVE GARDEN ITALIAN
                      RESTAURANT
                   10

                   11                                       DISTRICT COURT

                   12                                    CLARK COUNTY, NEVADA

                   13

                   14    RACHEL W. KOVAR,                            CASE NO. A-20-820490-C
                                                                     Dept. No.: XXX
                   15                      Plaintiffs,

                   16             vs.                                NOTICE OF REMOVAL OF ACTION

                   17    GMRI, INC. d/b/a THE OLIVE GARDEN
                         ITALIAN RESTAURANT, a Florida
                   18    foreign corporation; DOE Individuals I
                         through X; and ROE Corporations and
                   19    Organizations I through V, inclusive,

                   20                      Defendants.

                   21

                   22            TO:       THE CLERK OF THE COURT:
                   23            PLEASE TAKE NOTICE that on September 30, 2020, Defendant GMRI, INC. d/b/a
                   24 THE OLIVE GARDEN ITALIAN RESTAURANT (“GMRI”), by and through its attorneys of

                   25 record, Josh Cole Aicklen, Esq. and Paul A. Shpirt, Esq. of LEWIS BRISBOIS

                   26 BISGAARD & SMITH, removed this action to the Federal District Court, Southern

                   27

                   28
LEWIS
BRISBOIS
BISGAARD
& SMITH LLP             4840-5997-9469.1
ATTORNEYS AT LAW
                        Case 2:20-cv-01819-JCM-BNW Document 1-2 Filed 09/30/20 Page 3 of 4




                   1 Division, all as stated in the copy of the Notice of Removal and Exhibits thereto which are

                   2 collectively attached to this Notice as Exhibit “A.”

                   3             DATED this 30th day of September, 2020

                   4
                                                              Respectfully submitted,
                   5

                   6                                          LEWIS BRISBOIS BISGAARD & SMITH        LLP

                   7

                   8
                                                              By
                   9                                               JOSH COLE AICKLEN
                   10                                              Nevada Bar No. 007254
                                                                   PAUL A. SHPIRT
                   11                                              Nevada Bar No. 10441
                                                                   JENNIFER R. LANAHAN
                   12                                              Nevada Bar No. 14561
                                                                   6385 S. Rainbow Boulevard, Suite 600
                   13                                              Las Vegas, Nevada 89118
                   14                                              Tel. 702.893.3383
                                                                   Attorneys for Defendant GMRI, INC. d/b/a
                   15                                              THE OLIVE GARDEN ITALIAN
                                                                   RESTAURANT
                   16

                   17

                   18
                   19

                   20

                   21

                   22

                   23

                   24

                   25

                   26

                   27

                   28
LEWIS
BRISBOIS
BISGAARD                4840-5997-9469.1                            2
& SMITH LLP
ATTORNEYS AT LAW
                        Case 2:20-cv-01819-JCM-BNW Document 1-2 Filed 09/30/20 Page 4 of 4




                    1                                   CERTIFICATE OF SERVICE

                    2            I hereby certify that on this 30th day of September, 2020, a true and correct copy

                    3 of NOTICE OF REMOVAL OF ACTION was served electronically with the Court using

                    4 the Electronic Service system and addressed as follows:

                    5
                      TIMOTHY R. O’REILLY, ESQ.
                    6 Nevada Bar No. 8866
                      O’REILLY LAW GROUP, LLC
                    7 325 S. Maryland Parkway
                      Las Vegas, NV 89101
                    8 702-382-2500
                      efile@oreillylawgroup.com
                    9
                      GERALD I. GILLOCK, ESQ.
                   10 Nevada Bar No. 51
                      GERALD I. GILLOCK & ASSOCIATES
                   11 428 South Fourth Street
                      Las Vegas, NV 89101
                   12 702-386-0000
                      gillock@gmk-law.com
                   13
                      SAMUEL MIREJOVSKY, ESQ.
                   14 Nevada Bar No. 13919
                      ASHLEY M. WATKINS, ESQ.
                   15 Nevada Bar No. 13981
                      SAM & ASH, LLP
                   16 1108 S. Casino Center
                      Las Vegas, NV 89104
                   17 702-820-4000

                   18 Attorneys for Plaintiff
                   19

                   20

                   21                                         By /s/Tina M. Abrante
                                                                 An Employee of
                   22                                            LEWIS BRISBOIS BISGAARD & SMITH LLP
                   23

                   24

                   25

                   26

                   27

                   28
LEWIS
BRISBOIS
BISGAARD                4840-5997-9469.1                              3
& SMITH LLP
ATTORNEYS AT LAW
